                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CECIL J. FOWLER,
                       Plaintiff,

v.                                                             No. 1:17-cv-00857-JCH-KRS

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,
                     Defendant.


     ORDER ADOPTING PROPOSED FINDINGS OF FACT AND RECOMMENDED
                DISPOSITION OF THE MAGISTRATE JUDGE

       THIS MATTER comes before the Court upon Plaintiff’s Motion to Reverse and Remand

for a Rehearing (Doc. 22), filed March 1, 2018. In accordance with 28 U.S.C. § 636(b)(1)(B),

the matter was referred to Magistrate Judge Kevin R. Sweazea who entered Proposed Findings of

Fact and [a] Recommended Disposition (“PFRD”) (Doc. 27) on November 13, 2018. As

detailed in the PFRD, Judge Sweazea recommended that the Court deny Plaintiff’s Motion and

he notified the parties of their right to file written objections pursuant to 28 U.S.C. §

636(b)(1)(C). Neither party objected to the PFRD and the deadline for so doing expired on

November 27, 2018. Having reviewed the record, the Court determines that it will adopt the

PFRD in its entirety and deny Plaintiff’s Motion.

       IT IS, THEREFORE, ORDERED that the Magistrate Judge’s Proposed Findings of

Fact and Recommended Disposition (Doc. 27) is hereby ADOPTED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Reverse and Remand for a

Rehearing (Doc. 22) is hereby DENIED.

                                               _____________________________________
                                               JUDITH C. HERRERA
                                               UNITED STATES DISTRICT JUDGE

                                                                                            Page 1 of 1 
 
